 



EXHIBIT 10a

ADMINISTRATIVE SERVICES AGREEMENT

This ADMINISTRATIVE SERVICES AGREEMENT (“Agreement”) is effective as of
February 1, 2004, and is by and between, AIG SUNAMERICA ASSET MANAGEMENT CORP.,
a Delaware corporation (“AIG SAAMCo”) and FIRST SUNAMERICA LIFE INSURANCE
COMPANY, a New York domiciled life insurance company (“FSLIC”).

W I T N E S S E T H:

WHEREAS, each of the investment companies listed on Schedule One hereto
(“Schedule One,” as the same may be amended from time to time), is registered as
an open-end management investment company under the Investment Company Act of
1940, as amended (the “Act”) (such investment companies are hereinafter
collectively called the “Funds,” or each a “Fund”) for which AIG SAAMCo serves
as the investment adviser and AIG SAAMCo’s affiliate, AIG SunAmerica Capital
Services, Inc. serves as the distributor; and

WHEREAS, each of the Funds is available as an investment vehicle for FSLIC for
its separate accounts, FS Variable Separate Account, FS Variable Annuity Account
One, and such other separate accounts as may be established from time to time
(the “Separate Account”), to fund variable annuity contracts (the “Contracts”);
and

WHEREAS, AIG SAAMCo desires FSLIC to provide the administrative services
specified in the attached Exhibit A (“Administrative Services”), in connection
with the servicing of the Funds’ shares purchased indirectly by the FSLIC’S
customers (the “Contracts Owners”) through their purchases of the Contracts and
FSLIC is willing and able to provide such Administrative Services on the terms
and conditions hereinafter set forth;

NOW, THEREFORE, in consideration of the premises and mutual covenants
hereinafter contained, each party hereto agrees as follows:



1.   Administrative Services. FSLIC agrees to perform the Administrative
Services specified in Exhibit A for the benefit of the Contract Owners, which
derive from the relationship between the Separate Accounts and the Fund.   2.  
Expenses. FSLIC will bear all expenses in connection with the performance of its
services under this Agreement.   3.   Representations.



  (a)   FSLIC will continue to provide overall marketing support with respect to
the Contracts, including providing marketing support in relation to the Funds
portfolios offered through the Contracts.     (b)   FSLIC and AIG SAAMCo both
represent that this Agreement is fair and reasonable to both parties in light of
the overall benefits derived from the

 



--------------------------------------------------------------------------------



 



      mutual relationship between the parties, the services provided and the
fees paid in relation to the same.



4.   FSLIC not an Agent.



  (a)   It is understood that FSLIC will from time to time employ, or associate
with FSLIC, such persons as FSLIC believes to be particularly fitted to assist
FSLIC in the execution of FSLIC’S duties hereunder, the compensation of such
persons, and all other expenses in connection with the performance of FSLIC’S
duties hereunder, to be paid by FSLIC. No obligation may be incurred on AIG
SAAMCo’s behalf or on behalf of the Funds in any such respect.     (b)   It is
understood and agreed that in performing the services under this Agreement
FSLIC, acting in its capacity described herein, shall at no time be acting as an
agent for AIG SAAMCo or any of the Funds. FSLIC agrees, and agrees to cause its
agents, not to make any representations concerning a Fund except those contained
in the Fund’s then-current prospectus; in current sales literature furnished by
the Fund or AIG SAAMCo to FSLIC; in the then-current prospectus for a variable
annuity contract or variable life insurance policy issued by FSLIC or
then-current sales literature with respect to such variable annuity contract or
variable life insurance policy, approved by AIG SAAMCo.

5. Records. FSLIC agrees that all records which it maintains for AIG SAAMCo are
AIG SAAMCo’s property and FSLIC will surrender them to AIG SAAMCo promptly upon
AIG SAAMCo’s request.

6. Compensation. In consideration of the foregoing, AIG SAAMCo will pay FSLIC a
fee on a quarterly basis, in arrears, as described in Exhibit B attached hereto
and made a part hereof. Following termination of this Agreement, AIG SAAMCo
shall continue to pay FSLIC a fee as described and FSLIC continues to provide
the identified services to AIG SAAMCo in Exhibit A so long as any assets remain
invested in the Funds by the Separate Account.

7. Written Reports. FSLIC will provide AIG SAAMCo with such information as AIG
SAAMCo may reasonably request and will cooperate with and assist AIG SAAMCo in
the preparation of reports, if any, to be furnished to the Trustees of the Funds
in conjunction with the Contracts or other aspects of the Funds concerning this
Agreement, the services provided and any fees or compensation paid or payable
pursuant hereto, in addition to any other reports or filings that may be
required by law.

8. Termination. This Agreement may be terminated with 120 days prior written
notice, without the payment of any penalty, by mutual agreement of the parties
in writing. This Agreement will terminate automatically upon the termination of
the Participation Agreement. Notwithstanding the foregoing, in the event of
termination of this Agreement or the Participation

2



--------------------------------------------------------------------------------



 



Agreement, the obligations set forth in this Agreement shall survive with
respect to assets that remain invested in the Funds of the Separate Account.

9. Limitation of Liability. FSLIC understands and agrees that the obligations of
AIG SAAMCo under this Agreement are not binding upon any of the Funds, upon any
of their Board members or upon any shareholder of any of the Funds.

10. Indemnification.



  (a)   FSLIC agrees to indemnify and hold harmless AIG SAAMCo and its
respective officers, directors, employees and agents (collectively, the
“Indemnified Parties”) against any and all losses, claims, damages, liabilities
(including amounts paid in settlement with the written consent of the FSLIC) or
litigation (including legal and other expenses), to which the Indemnified
Parties may become subject under any statute, regulation, at common law or
otherwise, insofar as such losses, claims, damages, liabilities or expenses (or
actions in respect thereof) or settlements are related to the performance or
non-performance by FSLIC under this Agreement.     (b)   AIG SAAMCo agrees to
indemnify and hold harmless FSLIC and its respective officers, directors,
employees and agents (collectively, the “Indemnified Parties) against any and
all losses, claims, damages, liabilities (including amounts paid in settlement
with the written consent of the AIG SAAMCo) or litigation (including legal and
other expenses), to which the Indemnified Parties may become subject under any
statute, regulation, at common law or otherwise, insofar as such losses, claims,
damages, liabilities or expenses (or actions in respect thereof) or settlements
are related to a breach of any representation and/or warranty made by AIG SAAMCo
in this Agreement.

11. Successors and Assigns. This Agreement may not be transferred, assigned,
sold in any manner, hypothecated or pledged by either party, without prior
written consent of the other party.

12. Applicable Law. This Agreement shall be governed by the laws of the State of
New York, without giving effect to the principles of conflicts of law of such
jurisdiction.

13. Entire Agreement. This Agreement, including Exhibits A and B and
Schedule One, constitutes the entire agreement between the parties with respect
to the matters dealt with herein and supersedes any previous agreements and
documents with respect to such matters. The parties agree that Schedule One may
be replaced from time to time with a new Schedules One, as appropriate, to
accurately reflect any changes in the Funds available as investment vehicles
under the Participation Agreement.

14. Effective Date. This Agreement shall become effective as of the date written
above and shall remain in effect unless specifically terminated as provided
below.

3



--------------------------------------------------------------------------------



 



IN WITNESS HEREOF, the parties hereto have executed and delivered this Agreement
as of the date first above written.

          FIRST SUNAMERICA LIFE INSURANCE COMPANY
            By: Jana Waring Greer      Its: Senior Vice President       

          AIG SUNAMERICA ASSET MANAGEMENT CORP.
            By: Peter A. Harbeck      Its: President     

4



--------------------------------------------------------------------------------



 



         

SCHEDULE ONE

SunAmerica Series Trust
Anchor Series Trust

5



--------------------------------------------------------------------------------



 



EXHIBIT A

Maintenance of books and records



  •   Maintain an inventory of shares purchased to assist the Fund’s transfer
agent in recording issuance of shares.     •   Perform miscellaneous accounting
services to assist transfer agent in recording transfers of shares (via net
purchase and redemption orders).     •   Reconciliation and balancing of the
FSLIC’S separate account at the Fund level in the general ledger and
reconciliation of cash accounts at general account.

Purchase orders



  •   Determination of net amount of cash flow into the Fund.     •  
Reconciliation and notification to the Fund of net purchase orders (wire) and
confirmation thereof.

Redemption orders



  •   Determination of net amount required for redemptions by the Fund.     •  
Reconciliation and notification to the Fund of cash required for net redemption
orders and confirmation thereof.

Reports



  •   Provide reporting to the Funds and the Boards of Trustees for the Funds,
in relation to trading activity, compliance with the terms of the Fund
Participation Agreement between the parties and other regulatory and compliance
matters.

Fund-related contract owner services



  •   Telephonic support for contract owners with respect to inquiries about the
Fund including information about Fund performance.     •   Providing information
periodically to Contract Owners showing their positions in Shares through the
Separate Accounts;     •   Assistance with Fund proxy solicitations,
specifically with respect to soliciting voting instructions from contract
owners.

Other administration support



  •   Sub-accounting services.     •   Providing other administrative support to
the Fund as mutually agreed between the FSLIC and AIG SAAMCo from time to time.
    •   Relieving the Fund of other usual or incidental administration services
ordinarily provided to individual shareholders.     •   Preparation of reports
to third party reporting services.

6



--------------------------------------------------------------------------------



 



EXHIBIT B

Administrative Service Fee

AIG SAAMCo shall pay FSLIC the following amount with respect to the average
daily net asset value of Separate Account during each quarter in each Fund
portfolio:

0.39% multiplied by the number of days in the current quarter/365 multiplied by
the total average net asset value of Separate Account balances in the Fund for
the preceding quarter.

FSLIC shall calculate the amount of each quarterly payment and shall deliver to
AIG SAAMCo a quarterly statement showing the calculation of the amount payable
to FSLIC for the preceding quarter.

7